711 So.2d 1114 (1998)
Ex parte Donald DALLAS.
(Re Donald Dallas v. State).
1961457.
Supreme Court of Alabama.
March 13, 1998.
Jeffery C. Duffey, Montgomery; and Paul Christian Sasser, Wetumpka, for petitioner.
Bill Pryor, atty. gen., and J. Clayton Crenshaw, asst. atty. gen., for respondent.
MADDOX, Justice.
Donald Dallas was convicted of the capital offense of murder during the commission of a kidnapping and a robbery. See §§ 13A-5-40(a)(1) and (2), Ala.Code 1975. By a vote of 11-1, the jury recommended that he be sentenced to death. The trial judge accepted the jury's recommendation and sentenced Dallas to death.
The Court of Criminal Appeals affirmed Dallas's conviction and death sentence and subsequently overruled his application for rehearing. Dallas v. State, 711 So.2d 1101 (Ala.Crim.App.1997). We granted certiorari review pursuant to Rule 39(c), Ala. R.App. P.
Dallas raises the same issues here that he argued in the Court of Criminal Appeals. We have thoroughly reviewed the Court of Criminal Appeals' opinion, which addressed each of these issues on the merits, and we have considered the arguments made in Dallas's brief and advanced by his counsel during oral arguments. We have given specific attention to Dallas's argument that the trial judge erred in not instructing the jury on reckless murder and on criminally negligent homicide and that the judge erred in not granting a continuance. We have also examined the record for any plain error. Based on our review, we find no reversible errors in either the guilt phase or the sentencing phase of Dallas's trial. We therefore affirm the judgment of the Court of Criminal Appeals.
AFFIRMED.
HOOPER, C.J., and SHORES, HOUSTON, KENNEDY, COOK, BUTTS,[1] and SEE, JJ., concur.
NOTES
[1]  Justice Butts was not present at oral argument, but on February 24, 1998, he listened to the tape of the oral argument.